Citation Nr: 1144441	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-05 106	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to June 1968, July 1977 to July 1979, and September 1982 to May 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in excess of 90 days during the Vietnam Era, and meets the wartime service requirement for VA pension benefits.

2.  The Veteran is reasonably shown to have been determined disabled by Social Security Administration (SSA) for the purpose of receiving SSA disability benefits.


CONCLUSION OF LAW

The basic legal requirements for establishing eligibility for VA pension purposes are met.  38 U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3, 3.102, 3.342 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter.  

B. Legal Criteria, Factual Background, and Analysis

As is evident from the dates of his active duty stated in the Introduction above, the Veteran had more than 90 days of active service during the Vietnam Era, and therefore meets the wartime service requirement for VA pension benefits eligibility.  See 38 U.S.C.A. §§ 1521(j), 101(11)(12)(29).  To establish entitlement to VA pension benefits he must further show that he is age 65 or is permanently and totally disabled (due to disability not due to his own willful conduct)(and meets income and net worth restrictions).  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3, 3.314(b).  

A veteran is considered permanently and totally disabled if he is determined to be disabled by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.  38 C.F.R. § 3.3(a)(3)(B)(2).

A July 2006 VA examination report reflects that the Veteran was unemployed due to his back.  He reported his usual occupation was construction worker (boiler maker).  The diagnosis was degenerative joint disease of the lumbar spine.  The Veteran has also received VA diagnoses of an acquired psychiatric disability (other than alcohol abuse)(See February 2011 VA examination report.).  At the October 2011videoconference hearing the Veteran testified that he last worked full-time in November 2001.  He indicated at the hearing that he stopped working due to his low back disability that happened years prior and it had become worse.  In his testimony he also reported (see p. 8 of the hearing transcript) that he receives SSA disability benefits.  

While the RO has not sought verification of whether or not the Veteran receives SSA disability benefits (or sought the constructively of record records from that Agency), the Board finds no reason to question the veracity of the Veteran sworn testimony.  Under governing regulation his award of SSA disability benefits conclusively establishes that he is permanently and totally disabled.  38 C.F.R. § 3.3(a)(3)(vi) (B)(2).  [Notably, based on his date of birth stated on his DD Form 214s, in January 2012 he will be 65 years old, and will have met the (alternate to permanent and total disability) age requirement for VA pension benefits (rendering the permanent and total disability question moot).  38 C.F.R. § 3.3(a)(3)(vi)(A).   

Accordingly, the requirements for establishing entitlement to VA pension benefits (subject to income and net worth limitations (see 38 C.F.R. § 3.3(a)(3)(v)) are met.  


ORDER

Entitlement to VA pension purposes (subject to income and net worth limitations) is granted, subject further to the laws and regulations governing payment of monetary benefits.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


